Citation Nr: 0517030	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a skin disorder. 

2.  Entitlement to an increased disability rating for 
service-connected chronic fatigue syndrome, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1992.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

Procedural history

A claim of entitlement to service connection for a skin 
disorder was denied in an April 1997 rating decision.  The 
veteran did not appeal that decision.

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic fatigue, as 
well as his request to reopen the previously denied claim of 
entitlement to service connection for a skin disorder.  In a 
September 2003 rating decision, the RO granted service 
connection for chronic fatigue, assigning a 20 percent 
disability rating; the RO declined to reopen the claim of 
entitlement to service connection for a skin disorder. The 
veteran disagreed with the September 2003 rating decision as 
to both issues.  The appeal was perfected with the timely 
submission of a substantive appeal (VA Form 9) in September 
2004.  

In December 2004, the Board remanded the issues listed above 
to fulfill the veteran's request for a videoconference 
hearing.  For reasons that will be discussed in the REMAND 
section below, the case must again be REMANDED.  

Issues not on appeal

In a February 2004 rating decision, the RO assigned an 
increased 10 percent disability rating for the veteran's 
service-connected rhinitis.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and will 
not be addressed here.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In correspondence received in October 2004, the veteran 
indicated that he wished to have a videoconference hearing 
before a Veterans Law Judge at the RO.  In December 2004, the 
Board remanded this case to fulfill the veteran's request for 
a videoconference hearing.  The RO sent a letter to the 
veteran dated April 4, 2005, notifying him that a hearing had 
been scheduled for August 4, 2005 at the RO.  The case was 
then returned to the Board.  On April 13, 2005, the veteran 
returned a form attached to the April 4, 2005 letter, 
indicating that he would attend the hearing as scheduled.  

The veteran is scheduled for a videoconference hearing that 
is scheduled to take place at the RO in Sioux Falls on August 
4, 2005.  He has indicated that he plans to attend the 
hearing.  It appears that the case was returned to the Board 
prior to the hearing in error.  

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

The hearing scheduled for August 4, 2005 
should be conducted.  If the veteran 
indicates his desire to cancel the 
hearing, such correspondence should be 
associated with the claim folder.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




